UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-1330039 AMERICAN BANCORP OF NEW JERSEY, INC. (Exact name of registrant as specified in its charter) New Jersey 55-0897507 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 365 Broad Street, Bloomfield, New Jersey 07003 (Address of Principal Executive Offices) (973) 748-3600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer", "accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Largeaccelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] (Do note check if a smaller reporting company) Smaller reporting company [] As of February 8, 2008, there were 11,358,716 outstanding shares of the Registrant's Common Stock. AMERICAN BANCORP OF NEW JERSEY, INC. Table of Contents PART I – FINANCIAL INFORMATION (UNAUDITED) Item 1. Financial Statements 3 Notes to Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Securities Holders 35 Item 5. Other Information 35 Item 6. Exhibits 36 FORM 10-Q SIGNATURE PAGE 37 CERTIFICATIONS 2 ITEM 1. FINANCIAL STATEMENTS American Bancorp of New Jersey, Inc. Statements of Financial Condition (in thousands, except share data) (unaudited) December 31, 2007 September 30, 2007 ASSETS Cash and cash equivalents Cash and due from banks $ 6,400 $ 9,983 Interest-bearing deposits 13,780 14,638 Federal funds sold 11,700 12,800 Total cash and cash equivalents 31,880 37,421 Securities available-for-sale 47,673 58,093 Securities held-to-maturity (fair value, December 31, 2007-$7,612 September 30, 2007 - $6,671) 7,564 6,730 Loans held for sale - 1,243 Loans receivable, net of allowance for loan losses (December 31, 2007 -$2,706, September 30, 2007 -$2,568) 449,093 437,883 Premises and equipment 11,482 10,856 Federal Home Loan Bank stock, at cost 2,508 2,553 Cash surrender value of life insurance 13,347 13,214 Accrued interest receivable 2,217 2,212 Other assets 2,936 3,533 Total assets $ 568,700 573,738 LIABILITIES AND EQUITY Deposits Non-interest-bearing $ 26,137 $ 30,494 Interest-bearing 402,851 398,106 Total deposits 428,988 428,600 Advance payments by borrowers for taxes and insurance 2,536 2,702 Federal Home Loan Bank advances 36,596 37,612 Accrued expenses and other liabilities 4,062 4,231 Total liabilities $ 472,182 $ 473,145 Commitments and contingent liabilities - - Equity Preferred stock, $.10 par value, 10,000,000 shares authorized at December 31, 2007 and September 30, 2007; - - Common stock, $.10 par value, 20,000,000 shares authorized, 14,527,953 and 14,527,953 shares issued at December 31, 2007 and September 30, 2007; 11,509,716 and 11,946,190 outstanding at December 31, 2007 and September 30, 2007; 1,453 1,453 Additional paid in capital 114,107 113,607 Unearned ESOP shares (7,987 ) (8,099 ) Retained earnings 23,922 24,258 Treasury Stock; 3,018,237 and 2,581,763 shares at December 31, 2007 and September 30, 2007 (34,906 ) (30,353 ) Accumulated other comprehensive loss (71 ) (273 ) Total equity 96,518 100,593 Total liabilities and equity $ 568,700 $ 573,738 See accompanying notes to unaudited consolidated financial statements 3 American Bancorp of New Jersey, Inc. Statements of Income (in thousands, except share data) (unaudited) Three Months Ended December 31, 2007 2006 Interest and dividend income Loan, including fees $ 6,738 $ 5,779 Securities 646 841 Federal funds sold and other 450 88 Total interest income 7,834 6,708 Interest expense NOW and money market 1,214 238 Savings 605 712 Certificates of deposit 2,419 1,897 Federal Home Loan Bank advances 494 691 Total interest expense 4,732 3,538 Net interest income 3,102 3,170 Provision for loan losses 139 50 Net interest income after provision for loan losses 2,963 3,120 Noninterest income Deposit service fees and charges 226 160 Income from cash surrender value of life insurance 133 83 Gain on sale of loans 7 2 Loss on sales of securities available-for-sale (5 ) - Other 34 42 Total noninterest income 395 287 Noninterest expense Salaries and employee benefits 2,142 1,964 Occupancy and equipment 454 216 Data processing 180 175 Advertising and marketing 85 119 Professional and consulting 102 101 Legal 51 43 Other 262 272 Total noninterest expense 3,276 2,890 Income before provision for income taxes 82 517 Provision (benefit) for income taxes (11 ) 188 Net income $ 93 $ 329 Comprehensive income $ 295 $ 505 Earnings per share: Basic $ 0.01 $ 0.03 Diluted $ 0.01 $ 0.03 See accompanying notes to unaudited consolidated financial statements 4 American Bancorp of New Jersey, Inc. Statements of Stockholders' Equity Three months ended December 31,2006 (in thousands) (unaudited) Common Stock Additional Paid-In Capital Unearned ESOP Shares Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Equity Compre- hensive Income (Loss) Balance at September30, 2006 $ 1,453 $ 111,780 $ (8,549 ) $ 25,438 $ (881 ) $ (4,380 ) $ 124,861 Cumulative effect of adoption of SAB 108 - - - 130 - - 130 Balance at October 1, 2006 1,453 111,780 (8,549 ) 25,568 (881 ) (4,380 ) 124,991 RSP stock grants (6,249 shares issued) - (76 ) - - - 76 - RSP shares earned including tax benefit of vested awards - 276 - 276 Share purchases (1,062,000 shares) - (13,018 ) (13,018 ) Stock options earned - 140 - 140 ESOP shares earned - 48 112 - - - 160 Cash dividends paid – $0.04 per share - - - (482 ) - - (482 ) Comprehensive income Net income - - - 329 - - 329 $ 329 Change in unrealized loss on securities available-for-sale,net of taxes - 176 - 176 176 Totalcomprehensive income $ 505 Balance at December 31, 2006 $ 1,453 $ 112,168 $ (8,437 ) $ 25,415 $ (705 ) $ (17,322 ) $ 112,572 See accompanying notes to unaudited consolidated financial statements 5 American Bancorp of New Jersey, Inc. Statements of Stockholders' Equity Three months ended December 31, 2007 (in thousands) (unaudited) Common Stock Additional Paid-In Capital Unearned ESOP Shares Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Equity Compre- hensive Income (Loss) Balance at September30, 2007 $ 1,453 $ 113,607 $ (8,099 ) $ 24,258 $ (273 ) $ (30,353 ) $ 100,593 RSP shares earned including tax benefit of vested awards - 278 - 278 Tax benefit on dividends paid on unvested RSP shares - 54 - 54 Share purchases (436,474 shares) - (4,553 ) (4,553 ) Stock options earned 141 - 141 ESOP shares earned - 27 112 - - - 139 Cash dividends paid – $0.04 per share - - - (429 ) - - (429 ) Comprehensive income Net income - - - 93 - - 93 $ 93 Change in unrealized loss on securities available-for-sale,net of taxes - 202 - 202 202 Totalcomprehensive income $ 295 Balance at December 31, 2007 $ 1,453 $ 114,107 $ (7,987 ) $ 23,922 $ (71 ) $ (34,906 ) $ 96,518 See accompanying notes to unaudited consolidated financial statements 6 American Bancorp of New Jersey, Inc. Statements of Cash Flows (in thousands) (unaudited) Three Months Ended December 31, 2007 2006 Cash flows from operating activities Net Income $ 93 $ 329 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 122 79 Net amortization and accretion of premiums and discounts (20 ) (8 ) Losses on sales of securities available-for-sale 5 - ESOP compensation expense 139 161 RSP compensation expense 277 276 SOP compensation expense 141 140 Provision for loan losses 139 50 Increase in cash surrender value of life insurance (133 ) (83 ) Gain on sale of loans (7 ) (2 ) Proceeds from sales of loans 1,623 838 Origination of loans held for sale (372 ) (1,505 ) Decrease (increase) in accrued interest receivable (5 ) (4 ) Decrease (increase) in other assets 772 171 Change in deferred income taxes (290 ) (201 ) Increase (decrease) in other liabilities (169 ) 137 Net cash provided by operating activities 2,315 378 Cash flows from investing activities Net increase in loans receivable (11,349 ) (10,950 ) Purchases of securities held-to-maturity (1,108 ) - Principal paydowns on securities held-to-maturity 271 455 Purchases of securities available-for-sale (4,814 ) - Sales of securities available-for-sale 11,510 - Maturities of securities available-for-sale - 6,000 Principal paydowns on securities available-for-sale 4,058 4,465 Purchase of Federal Home Loan Bank stock - (1,970 ) Redemption of Federal Home Loan Bank stock 45 2,151 Purchase of bank-owned life insurance - (4,000 ) Purchase of premises and equipment (748 ) (824 ) Net cash used in investing activities (2,135 ) (4,673 ) Cash flows from financing activities Net increase in deposits 388 26,396 Net change in advance payments by borrowers for taxes and insurance (166 ) (97 ) Repayment of Federal Home Loan Bank of New York advances (1,016 ) (2,016 ) Net change in Federal Home Loan Bank of New York overnight lines of credit - (2,000 ) RSP tax benefit of vested awards 1 - Tax benefit on dividends paid on unvested RSP shares 54 - Cash dividends paid (429 ) (482 ) RSP and treasury share purchases (4,553 ) (13,018 ) Net cash provided by (used in) financing activities (5,721 ) 8,783 Net change in cash and cash equivalents (5,541 ) 4,488 Cash and cash equivalents at beginning of year 37,421 7,165 Cash and cash equivalents at end of period $ 31,880 $ 11,653 (Continued) 7 American Bancorp of New Jersey, Inc. Statements of Cash Flows (in thousands) (unaudited) Three Months Ended December 31, 2007 2006 Supplemental cash flow information: Cash paid during the period for Interest $ 4,747 $ 3,611 Income taxes, net of refunds - 1 See accompanying notes to unaudited financial statements 8 American Bancorp of New Jersey, Inc. Notes To Unaudited Financial Statements (in thousands) Note 1 - Basis of Presentation American Bancorp of New Jersey, Inc. (the "Company") is a New Jersey chartered corporation organized in May 2005 that was formed for the purpose of acquiring all of the capital stock of American Bank of New Jersey (the "Bank"), which was previously owned by ASB Holding Company ("ASBH").ASBH was a federally chartered corporation organized in June 2003 that was formed for the purpose of acquiring all of the capital stock of the Bank, which was previously owned by American Savings, MHC (the "MHC"), a federally chartered mutual holding company.The Bank had previously converted from a mutual to a stock savings bank in a mutual holding company reorganization in 1999 in which no stock was issued to any person other than the MHC. On October 3, 2003, ASB Holding Company, the predecessor of American Bancorp of New Jersey, Inc., completed a minority stock offering and sold 1,666,350 shares of common stock in a subscription offering at $10 per share and received proceeds of $16,060,000, net of offering costs of $603,000.ASBH contributed $9,616,000, or approximately 60% of the net proceeds, to the Bank in the form of a capital contribution.ASBH loaned $1,333,080 to the Bank's employee stock ownership plan (“ESOP”) and the ESOP used those funds to acquire 133,308 shares of common stock at $10 per share. After the sale of the stock, the MHC held 70%, or 3,888,150 shares, of the outstanding stock of ASBH with the remaining 30% or, 1,666,350 shares, held by persons other than the MHC.ASBH held 100% of the Bank's outstanding common stock. On October 5, 2005, the Company completed a second step conversion in which the 3,888,150 shares of ASB Holding Company held by the MHC were converted and sold in a subscription offering.Through this transaction, ASBH ceased to exist and was supplanted by American Bancorp of New Jersey as the holding company for the Bank.A total of 9,918,750 shares of common stock were sold in the offering at $10 per share through which the Company received proceeds of $97,524,302, net of offering costs of $1,663,198.The Company contributed $48,762,151 or approximately 50% of the net proceeds to the Bank in the form of a capital contribution.The Company loaned $7,935,000 to the Bank's ESOP which used those funds to acquire 793,500 shares of common stock at $10 per share. As part of the second step conversion, each of the 1,666,350 outstanding shares of ASBH held by public shareholders was exchanged for 2.55102 of the Company's shares.This exchange resulted in an additional 4,250,719 shares of the Company being issued, for a total of 14,169,469 outstanding shares. The accompanying unaudited consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, the Bank and ASB Investment Corp. (the "Investment Corp.") as of December 31, 2007 and September 30, 2007 and for the three months ended December 31, 2007 and December 31, 2006.Significant intercompany accounts and transactions have been eliminated in consolidation.References in this Quarterly Report on Form 10-Q to the Company generally refer to the Company and the Bank, unless the context indicates otherwise.References to "we," "us," or "our" refer to the Bank or Company, or both, as the context indicates. The primary business of the Company is the ownership of the Bank and the Investment Corp.The Bank provides a full range of banking services to individual and corporate customers located primarily in the New Jersey and New York metropolitan area.The Bank is subject to competition from other financial institutions and to the regulations of certain federal and state agencies and undergoes periodic examinations by those regulatory authorities.The Investment Corp. was organized for the 9 purpose of selling insurance and investment products, including annuities, to customers of the Bank and the general public, with initial activities limited to the sale of fixed rate annuities.The Investment Corp. has had limited activity to date. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements.These interim statements should be read in conjunction with the consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2007.The September 30, 2007 balance sheet presented herein has been derived from the audited financial statements included in the consolidated financial statements and notes included in the Annual Report on Form 10-K filed with the Securities and Exchange Commission, but does not include all disclosures required by accounting principles generally accepted in the United States of America. To prepare financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements and the disclosures provided, and future results could differ.The allowance for loan losses, prepayment speeds on mortgage –backed securities, and status of contingencies are particularly subject to change. Interim statements are subject to possible adjustment in connection with the annual audit of the Company for the year ending September 30, 2008.In the opinion of management of the Company, the accompanying unaudited interim consolidated financial statements reflect all of the adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the consolidated financial position and consolidated results of operations for the periods presented. The results of operations for the three months ended December 31, 2007 are not necessarily indicative of the results to be expected for the full year or any other period. Note 2 - Earnings Per Share (EPS) Amounts reported as basic earnings per share of common stock reflect earnings available to common stockholders for the period divided by the weighted average number of common shares outstanding during the period less unearned ESOP and restricted stock plan shares.Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock (such as stock awards and options) were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity.Diluted EPS is computed by dividing income by the weighted-average number of shares outstanding for the period plus common-equivalent shares computed using the treasury stock method. 10 The factors used in the earnings per share computation follow. Three Months Ended December 31, 2007 2006 Basic Net income $ 93 $ 329 Weighted average common shares outstanding 10,524,887 12,324,475 Basic earnings per common share $ 0.01 $ 0.03 Diluted Net income $ 93 $ 329 Weighted average common shares outstandingfor basic earnings per common share 10,524,887 12,324,475 Add:Dilutive effects of assumed exercises ofstock options 136,904 168,094 Add:Dilutive effects of full vesting of stockawards 18,709 42,898 Average shares and dilutive potentialcommon shares 10,680,500 12,535,467 Diluted earnings per common share $ 0.01 $ 0.03 Note 3 - Other Stock-Based Compensation At December 31, 2007, all shares and options available under the 2005 Restricted Stock Plan, 2005 Stock Option Plan and the 2006 Equity Incentive Plan had been awarded to participants. 11 A summary of the activity in the Company’s stock option plans for the three months ended December 31, 2007 and 2006 is as follows. For the three months ended December 31, 2007 December 31, 2006 Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Outstanding at beginning of period 1,416,948 $ 9.26 1,397,854 $ 9.23 Granted - - 19,094 11.87 Exercised - Forfeited or expired - Outstanding at end of period 1,416,948 $ 9.26 1,416,948 $ 9.26 Options exercisable at period end 420,912 $ 8.46 138,369 $ 6.81 Weighted average remaining contractual life 7.5 years 8.1 years A summary of the status of the Company’s nonvested restricted stock plan shares as of December 31, 2007 and 2006 and changes during the three months ended December 31, 2007 and 2006 are as follows. For the three months ended December 31, 2007 December 31, 2006 Shares Weighted Average Grant Date Fair Value Shares Weighted Average Grant Date Fair Value Outstanding at beginning of period 414,281 $ 10.13 520,126 $ 10.04 Granted - - 6,249 11.87 Vested (1,249 ) 11.87 - - Forfeited or expired - Outstanding at end of period 413,032 $ 10.12 526,375 $ 10.06 Note 4 –
